Citation Nr: 0505966	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1942 to February 
1945.  He died in March 2001 at the age of 79.  The appellant 
is his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2002 rating action that denied service 
connection for the cause of the veteran's death.  A Notice of 
Disagreement was received in February 2003, and a Statement 
of the Case (SOC) was issued in May 2003.  A Substantive 
Appeal was received in June 2003.

In written argument dated in January 2005, the appellant's 
representative stated that the record contained a 1978 claim 
by the veteran for service connection for epilepsy that had 
not been adjudicated by the RO in his lifetime, and had been 
pending since 1978.  The representative also listed, as one 
of the issues on appeal, a claim of entitlement to Disability 
and Indemnity Compensation (DIC) benefits, pursuant to the 
provisions of 38 U.S.C.§ 1318.  As neither a claim for 
accrued benefits nor a claim for DIC, pursuant to 
38 U.S.C.§ 1318, has been adjudicated by the RO, neither 
issue is properly before the Board; hence, these issues are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  At the time of the veteran's death in March 2001, service 
connection was in effect for an anxiety neurosis with somatic 
manifestations, rated as 30 percent disabling from May 24, 
1957, and for a residual left thigh scar from a knife wound, 
assigned a noncompensable rating from February 18, 1945.

3.  The veteran's death certificate lists the immediate cause 
of the veteran's death as sepsis; a contributory cause of 
death was congestive cardiac failure.

4.  Sepsis and congestive cardiac failure were first 
manifested many years following separation from service, and 
the medical evidence of record establishes no nexus between 
such sepsis or cardiac failure and the veteran's military 
service or his service-connected anxiety neurosis or residual 
thigh scar.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the June 2001 and January 2002 RO letters, the 
February 2002 rating action, the March 2003 RO letter, the 
May 2003 SOC, and the July and September 2003 1996 RO 
letters, the appellant and her representative were variously 
notified of the law and regulations governing entitlement to 
the benefit sought on appeal, the evidence that would 
substantiate her claim, and the evidence that had been 
considered in connection with her appeal.  Thus, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support her claim, and 
has been provided ample opportunity to submit information and 
evidence.  

Additionally, the June 2001 RO letter and the May 2003 SSOC 
informed the appellant of what the evidence had to show to 
establish entitlement to the benefit she sought; what 
information or evidence VA still needed from her; what 
evidence VA had retrieved and considered in her claim; what 
evidence she had to furnish; what she had to do to obtain 
assistance from VA in connection with her appeal; and that VA 
would make reasonable efforts to help her get evidence 
necessary to support her claim, such as medical records 
(including private medical records), if she gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter 2001 and 2003 documents specifically informed the 
appellant of the VCAA's requirements, and notified her that 
she could help with her claim by informing the VA of any 
additional information or evidence that she wanted it to try 
to obtain for her, where to send additional evidence or 
information concerning her appeal, and where she could 
request assistance if needed.  The 2001 RO letter 
specifically notified the appellant to submit a copy of the 
veteran's death certificate and pertinent private medical 
records that she may have.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the clamant of: (1) the evidence that is 
needed to substantiate the claim; (2) the evidence, if any, 
to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all four notice 
requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that or 
"immediately after" the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were provided to the appellant in June 
2001 and January 2002, prior to the February 2002 rating 
action on appeal.  As indicated above, the rating action, RO 
letters, and the SOC issued in 2002 and 2003 have explained 
to the appellant what was needed to substantiate her claim.  
As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the appellant's appeal.  

The Board also finds that there is no further action to 
satisfy the duty to assist the appellant in this case, as all 
necessary development on the claim currently under 
consideration has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim, to 
include obtaining comprehensive records of the veteran's 
terminal VA hospitalization in March 2001.  Neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence that has not been obtained.    

The Board points out that, in July 2003, the appellant's 
representative requested that the Board obtain a medical 
opinion as to whether there was a nexus between the 
disabilities that caused the veteran's death and his service-
connected psychiatric disorder.  However, as explained below, 
there is no medical evidence whatsoever that even suggests a 
relationship between the veteran's death and his service-
connected psychiatric disorder; hence, the Board finds that a 
medical nexus opinion is not required in this case.  See  
38 U.S.C.A. § 5103A.  See also Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curium). 

Under these circumstances, the Board finds that the appellant 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

The service medical records, as well as a post-service 1945 
private medical statement and 1952, 1957, 1962, and 1978 VA 
examination reports, are completely negative for findings or 
diagnoses of any sepsis or congestive heart failure.

By rating action of February 1945, the RO granted service 
connection and assigned a 30 percent rating for an anxiety 
neurosis, from February 18, 1945.  By rating action of July 
1952, the RO granted service connection and assigned a 
noncompensable rating for a residual left thigh scar from a 
knife wound, from February 18, 1945; this noncompensable 
rating remained in effect until the veteran's death in 2001.  
The RO reduced the rating of the anxiety neurosis from 30 
percent to 10 percent, effective April 1, 1952.  By rating 
action of June 1957, the RO increased the rating for the 
veteran's anxiety neurosis to 30 percent, from May 24, 1957; 
this 30 percent rating remained in effect until the veteran's 
death in 2001.

The March 2001 report of the veteran's terminal VA 
hospitalization indicates that the appellant brought him to 
the emergency room the day prior, after he was found on the 
floor of his home.  A past medical history of alcoholism and 
liver disease was noted.  During his hospital course, the 
veteran was confused, and computerized tomography of the head 
showed a possible small lacunar infarction in the right 
internal capsule, moderate cortical atrophy, and 
ventriculomegaly.  The veteran's general condition was poor 
and deteriorating.  He became tachypneic and tachycardic, and 
eventually unresponsive, and his renal function deteriorated.  
He became acidotic, with sepsis as the probable underlying 
cause, and died on March [redacted].  The appellant did not request 
an autopsy.  The cause of death was noted to be cardiac 
arrest, with hepatic, renal, and right heart failure and 
possible sepsis contributing to death.     

The death certificate indicates that the veteran died on 
March [redacted], 2001 due to sepsis which had its onset 24 hours 
prior to death; another significant condition contributing to 
death but not related to the sepsis was congestive cardiac 
failure.  No autopsy was performed.

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Where a veteran served continuously 90 days or more during a 
period of war and cardiovascular disease becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In this case, the service medical records are completely 
negative for findings or diagnoses of any sepsis or 
congestive heart failure, and there is no medical evidence 
that any cardiovascular disease was manifested during the 
first post-service year.  Hence, neither of the conditions 
resulting in the veteran's death was shown in or shortly 
after service.  In fact, the first objective evidence of 
sepsis and congestive heart failure was many years post 
service.  

Moreover, the Board finds that there is no competent medical 
opinion relating the sepsis and congestive heart failure that 
caused the veteran's death either to his military service or 
his service-connected anxiety neurosis or left thigh knife 
wound residuals.  Significantly, neither the report of 
terminal VA hospitalization nor the death certificate 
implicate the veteran's service-connected anxiety neurosis or 
left thigh knife wound residuals as an immediate, underlying, 
or contributory cause of the veteran's death, and neither the 
appellant nor her representative has presented or alluded to 
the existence of any such evidence.  

The Board has considered the appellant's assertions in 
connection with the claim on appeal.  However, as a layperson 
without the appropriate medical training and expertise, she 
is not competent to render a probative opinion on a medical 
matter-such as whether there exists a medical relationship 
between the veteran's death from sepsis and congestive heart 
failure and either service or his service-connected 
disability(ies). See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


